Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 10/22/2020, in which claims 1-20 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 10/05/2021, 03/23/2022, 05/25/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 10/22/2020 are accepted by the examiner. 

Allowable Subject Matter
Claims 7 and 14 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Specification
The specification is objected to for the following informalities:
	a. it uses the trademarks JAVA, JAVASCRIPT and FLASH without capitalizing every letter or providing some indication of the description of the mark. See paragraphs [0024], [0031] and MPEP § 608.01(v).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-9, 14 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8 and 15 of co-pending Application No. 17/077812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1, 8, 15 are generic to all that is recited in claims 1, 8 and 15 of co-pending application 17/077812. That is, claims 1, 8, 15 of instant application falls entirely within the scope of claim 1, 8,15 of the reference application 17/077812, or in other words, claims 1, 8 and 15 are anticipated by claim 1, 8 and 15 of co-pending application 17/077812. 
Claims 2, 7, 9, 14, 16 are anticipated by claim 1, 8 and 15 of copending application 17/077812. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Co-pending app. 17/077812
Claim 1
A method of executing an A/B test, the method comprising: 





during execution of the A/B test, determining, by a processing device using a sequential frequentist test, that a sample ratio mismatch has occurred, wherein the sample ratio mismatch is determined before the A/B test ends the execution; and in response to the determining, ending the execution of the A/B test before a previously scheduled end of the A/B test.

2. The method of claim 1, wherein the sequential frequentist test comprises one or more Bayesian multinomial-Dirichlet families.

7. The method of claim 1, further comprising inverting the sequential test to determine confidence sequences that possess nominal frequentist coverage probabilities.
Claim 1
A method of executing an A/B test, the method comprising: configuring the A/B test to comprise a first plurality of users in a control group and a second plurality of users in a test group, wherein the first plurality of users and the second plurality of users are to be provided two different versions of a webpage; while the A/B test is executing, determining, by a processor, that a sample ratio mismatch corresponding to the second plurality of users has occurred by utilizing a sequential frequentist test comprising one or more Bayesian multinomial-Dirichlet families 

[[and]] in response to the determining, ending the executing of the A/B test before the scheduled completion of the A/B test; and inverting the sequential frequentist test to determine confidence sequences that possess frequentist coverage probabilities.
Claim 8
A system comprising: a memory to store data of an A/B test; and a processing device, operatively coupled to the memory, to: 






during execution of the A/B test, determine, using a sequential frequentist test, that a sample ratio mismatch has occurred, wherein the sample ratio mismatch is determined before the A/B test ends the execution; and in response to the determination, end the execution of the A/B test before a previously scheduled end of the A/B test.
9. The system of claim 8, wherein the sequential frequentist test comprises one or more Bayesian multinomial-Dirichlet families.
14. The system of claim 8, further comprising inverting the sequential test to determine confidence sequences that possess nominal frequentist coverage probabilities.
Claim 8
(Currently amended) A system comprising: a memory to store data of an A/B test; and a processor, operatively coupled to the memory, to: configure the A/B test to comprise a first plurality of users in a control group and a second plurality of users in a test group, wherein the first plurality of users and the second plurality of users are to be provided two different versions of a webpage; during an execution of the A/B test, determine that a sample ratio mismatch corresponding to the second plurality of users has occurred by utilizing a sequential frequentist test comprising one or more Bayesian multinomial-Dirichlet families 


[[and]] in response to the determination, end the executing of the A/B test before the scheduled completion of the A/B test; and invert the sequential frequentist test to determine confidence sequences that possess frequentist coverage probabilities.
Claim 15 .
 A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to: 





during execution of an A/B test, determine, by the processing device using a sequential frequentist test, that a sample ratio mismatch has occurred, wherein the sample ratio mismatch is determined before the A/B test ends the execution; and in response to the determination, end the execution of the A/B test before a previously scheduled end of the A/B test.

16. The non-transitory computer-readable storage medium of claim 15, wherein the sequential frequentist test comprises one or more Bayesian multinomial-Dirichlet families.

Claim 15 
(Currently amended) A non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to: configure an A/B test to comprise a first plurality of users in a control group and a second plurality of users in a test group, wherein the first plurality of users and the second plurality of users are to be provided two different versions of a webpage; during an execution of the A/B test, determine that a sample ratio mismatch corresponding to the second plurality of users has occurred by utilizing a sequential frequentist test comprising one or more Bayesian multinomial-Dirichlet families 


[[and]] in response to the determination, end the executing of the A/B test before the scheduled completion of the A/B test; and invert the sequential frequentist test to determine confidence sequences that possess frequentist coverage probabilities.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mattos (Towards Automated Experiments in Software Intensive Systems) (art of record- herein after Mattos) in view of Deng et al. “Continuous monitoring of A/B tests without pain: Optional stopping in Bayesian testing” (art made of record -herein after Deng).


As per claim 1, Mattos discloses a method of executing an A/B test, the method comprising: 
during execution of the A/B test (e.g., Mattos, p. 96 Sec. 8.4.1.1 par. 2 discloses specification of the experiment [test] type “(A/B, A/B/n, MVT etc.), wherein the sample ratio mismatch is determined before the A/B test ends the execution; and in response to the determining, ending the execution of the A/B test before a previously scheduled end of the A/B test (e.g., Mattos, p. 96 Sec. 8.4.1.1 par. 2 discloses specification of the experiment [test] type “(A/B, A/B/n, MVT etc.)”, experiment duration [1.e., the end of the experiment (test) is scheduled] and metrics to be used; pp. 78-79 Sec. 7.3.4 discloses Sample Ratio Mismatch is commonly conducted in the pre-experiment phase and during the experiment [test] execution as a guardrail matric; p. 100 par. 5 discloses guardrail metrics serve as boundaries for the experiment; pp. 38-39 discloses if the system goes out the predefined boundaries this module can stop the experiment);

Mattos does not explicitly disclose determining, by a processing device using a sequential frequentist test, that a sample ratio mismatch has occurred;

However, Deng discloses determining, by a processing device using a sequential frequentist test, that a sample ratio mismatch has occurred (as per claim 2, “sequential frequentist test comprises one or more Bayesian multinomial “, sequential frequentist is interpreted as Bayesian multinomial, Deng, p. 251 right col. Sec. VIII: we hope the debate over whether continuous monitoring is a valid practice for Bayesian Hypothesis testing is a valid practice. The answer is yes; p. 243 right col. last 2 pars.: we are interested in a practice called continuous monitoring or optional stopping. This practice is best described using the following example. We observer data sequentially and at any time we can conduct statistical analysis on the data already observed; p. 243 right col. par. 1: Under the Bayesian framework, we assume there is a prior probability P(A) for Hi (the alternative) to be true and similarly P(HAo) for Ho to be true. Moreover, we have P(PostOdds) = PostOdds/(PostOdds + 1) [note the multiple terms and that at least PostOdds + 1 is a polynomial]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mattos method of detecting a sample ratio mismatch using a test into Deng’s sequential Bayesian multi-nominal chi-squared test, because it would provide the advantage of a means of a test more suitable to real time decision making. (See Deng, p. 243 abstract).


As per claim 2, Deng discloses the method of claim 1, wherein the sequential frequentist test comprises one or more Bayesian multinomial-Dirichlet families (Deng, p. 251 right col. Sec. VIII).

As per claim 8, 15, Mattos discloses a system comprising: a memory to store data of an A/B test; and a processing device, operatively coupled to the memory, to: during execution of the A/B test, wherein the sample ratio mismatch is determined before the A/B test ends the execution and in response to the determination, end the execution of the A/B test before a previously scheduled end of the A/B test (e.g., Mattos, p. 96 Sec. 8.4.1.1 par. 2 discloses specification of the experiment [test] type “(A/B, A/B/n, MVT etc.)”, experiment duration [1.e., the end of the experiment (test) is scheduled] and metrics to be used; pp. 78-79 Sec. 7.3.4 discloses Sample Ratio Mismatch is commonly conducted in the pre-experiment phase and during the experiment [test] execution as a guardrail matric; p. 100 par. 5 discloses guardrail metrics serve as boundaries for the experiment; pp. 38-39 discloses if the system goes out the predefined boundaries this module can stop the experiment);

Mattos does not specifically discloses during execution of the A/B test, determine, using a sequential frequentist test, that a sample ratio mismatch has occurred;

However, Deng discloses during execution of the A/B test, determine, using a sequential frequentist test, that a sample ratio mismatch has occurred, (as per claim 2, “sequential frequentist test comprises one or more Bayesian multinomial “, sequential frequentist is interpreted as Bayesian multinomial, Deng, p. 251 right col. Sec. VIII: we hope the debate over whether continuous monitoring is a valid practice for Bayesian Hypothesis testing is a valid practice. The answer is yes; p. 243 right col. last 2 pars.: we are interested in a practice called continuous monitoring or optional stopping. This practice is best described using the following example. We observer data sequentially and at any time we can conduct statistical analysis on the data already observed; p. 243 right col. par. 1: Under the Bayesian framework, we assume there is a prior probability P(A) for Hi (the alternative) to be true and similarly P(HAo) for Ho to be true. Moreover, we have P(PostOdds) = PostOdds/(PostOdds + 1) [note the multiple terms and that at least PostOdds + 1 is a polynomial]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mattos method of detecting a sample ratio mismatch using a test into Deng’s sequential Bayesian multi-nominal chi-squared test, because it would provide the advantage of a means of a test more suitable to real time decision making. (See Deng, p. 243 abstract).

  
As per claim 9, 16, Deng discloses the system of claim 8, wherein the sequential frequentist test comprises one or more Bayesian multinomial-Dirichlet families (Deng, p. 251 right col. Sec. VIII).


Claims 3-6, 10-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mattos and Deng further in view of Katariya et al. (US 2017/0323329, herein after Katariya).

As per claim 3, 10, 17, neither Mattos nor Deng discloses the method of claim 1, wherein determining the sample ratio mismatch comprises establishing a Martingale property of one or more posterior odds under a null hypothesis to control a frequentist Type-I error;

However, Katariya discloses determining the sample ratio mismatch comprises establishing a Martingale property of one or more posterior odds under a null hypothesis to control a frequentist Type-I error ([0135], [0071], [0072]);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mattos method of detecting a sample ratio mismatch using a test and Deng’s sequential Bayesian multi-nominal chi-squared test into Kataiya’s sequential hypothesis testing because it would provide to achieve results with increased accuracy and thus promote flexible operation. (See Katariya, [0054]).

As per claim 4, 11, 18, Katariya discloses the method of claim 3, further comprising at least one of: stopping the A/B test or continuing the A/B test via maximal inequalities based on the determining ([0062], [0141], [0144]).

As per claim 5, 12, 19, neither Mattos nor Deng discloses the method of claim 1, further comprising repeating the determining after each observation in the A/B test;

However, Katariya discloses repeating the determining after each observation in the A/B test ([0129]-[0130]);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mattos method of detecting a sample ratio mismatch using a test and Deng’s sequential Bayesian multi-nominal chi-squared test into Kataiya’s sequential hypothesis testing because it would provide to achieve results with increased accuracy and thus promote flexible operation. (See Katariya, [0054]).

As per claim 6, 13, 20, Katariya discloses the method of claim 5, where the repeating is performed without inflating a frequentist Type-I error associated with the A/B test ([0032]-[0033]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Kazerouni teaches Sequential hypothesis testing in a digital medium environment is described using continuous data. 
Malek teaches sample size determination techniques in sequential hypothesis testing in a digital medium environment 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114